                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 02, 2020
                               UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL ACTION NO. 7:19-CR-1096-2
                                                 §
CAROLINA ALEJANDRA TREVINO-                      §
TAPIA                                            §

                   ORDER GRANTING UNOPPOSED CONTINUANCE

       Came on to be considered Defendant Trevino-Tapia's Motion for Continuance which was

unopposed by the Government, and the Court, after considering same, finds that the failure to

grant the Defendant's Motion for Continuance would likely make a continuation of this

proceeding impossible or result in a miscarriage of justice and, consequently, finds that the ends

of justice served by granting such continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the unopposed Motion for

Continuance of Defendant Trevino-Tapia is hereby GRANTED, and this case is continued for

the reasons stated above.

       It is further ORDERED that the Final Pretrial (previously set for April 3, 2020) in this

case is hereby reset for May 29, 2020, at 9:00 a.m., and Jury Selection is hereby reset for June 2,

2020, at 9:30 a.m. in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83,

McAllen, Texas.

       SO ORDERED this 2nd day of April, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge
1/1
